MEMORANDUM OPINION


Nos. 04-04-00841-CR & 04-04-00842-CR

Luis SOSA,
Appellant

v.

The STATE of Texas,
Appellee

From the 399th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2003-CR-9681-B & 2004-CR-5083-B
Honorable Juanita Vasquez-Gardner, Judge Presiding

PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Catherine Stone, Justice
Sarah B. Duncan, Justice
 
Delivered and Filed:   March 2, 2005

DISMISSED
            The trial court’s certifications in these appeals state that “this criminal case is a plea-bargain
case, and the defendant has NO right of appeal.”  The clerk’s records contain a written plea bargain,
and the punishment assessed did not exceed the punishment recommended by the prosecutor and
agreed to by the defendant; therefore, the trial court’s certifications accurately reflect that the
underlying cases are plea-bargain cases.  See Tex. R. App. P. 25.2(a)(2).  
            Rule 25.2(d) of the Texas Rules of Appellate Procedure provides, “The appeal must be
dismissed if a certification that shows the defendant has a right of appeal has not been made part of
the record under these rules.”  Tex. R. App. P. 25.2(d).  On December 21, 2004, we ordered that
these appeals would be dismissed pursuant to rule 25.2(d) unless amended trial court certifications
showing that the appellant had the right of appeal were made part of the appellate records by January
17, 2005; however, we subsequently extended that deadline to February 7, 2005.  See Tex. R. App.
P. 25.2(d); 37.1; see also Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, no pet.). 
No amended trial court certifications have been filed.  In the absence of amended trial court
certifications showing that the appellant has the right of appeal, rule 25.2(d) requires this court to
dismiss these appeals.  Accordingly, the appeals are dismissed.
 
PER CURIAM
DO NOT PUBLISH